In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Village of Cove Neck, dated October 17, 2002, which, after a hearing, denied the petitioner’s application for area variances, the appeal is from a judgment of the Supreme Court, Nassau County (Jonas, J.), dated February 14, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The denial by the respondent Zoning Board of Appeals of the Village of Cove Neck (hereinafter the Board) of the petitioner’s application for area variances was a proper exercise of its discretion and is supported by the record. Contrary to the petitioner’s contention, the Board correctly applied the balancing test contained in Village Law § 7-712-b (3) (b) in denying her application for area variances (see Matter of Sasso v Osgood, 86 NY2d 374, 384-386 [1995]). Accordingly, its determination was neither irrational nor unreasonable and was properly sustained by the Supreme Court (see Matter of Urban Forest Prods. v Zoning Bd. of Appeals for Town of Haverstraw, 300 AD2d 498, 499-500 [2002]).
*533The petitioner’s remaining contentions are without merit. Altman, J.P., Florio, Smith and Rivera, JJ., concur.